SULLIVAN, Chief Judge
(concurring in the result):
10. Appellant was charged with signing a false official record in violation of Article 107, Uniform Code of Military Justice, 10 USC § 907. The specification reads as follows:
SPECIFICATION: In that [appellant] did, at or near Davis-Monthan Air Force Base, Arizona, on or about 30 April 1990, with intent to deceive, sign an official record, to wit: AF Form 987, Recertification of Basic Allowance for Quarters (BAQ)— Variable/Rent Plus Housing Allowance (VHA/RPHA), which record was false in that the said Sergeant Richard E. McDivitt did not provide adequate support for his dependents for the last two years to present and D.L. McDivitt, who the said Sergeant Richard E. McDivitt had listed as his wife, did not reside at 11910 W. Orange Grove Road, and was then known by the said Sergeant Richard E. McDivitt to be so false.
The official record, AF Form 987, was false in that appellant asserted on that form that he provided adequate support for his dependents for the last 2 years and that his wife resided at a certain address.
11. The question before this Court is whether appellant was entitled to a mistake-of-faet instruction based on his own testimony that a Finance Clerk told him that he was entitled to BAQ and VHA. This testimony on direct examination states:
Q Okay, what did you do with the form? A The person behind the counter gave me a form. I filled out my name, my address, my wife’s name and the amount of rent that I was paying at my current address.
Q Okay, did you fill out your wife’s address on the back?
A No, sir, I did not because I did not know her correct address. I asked the person behind the counter — I do not know where my wife is and I have not known in several months, what do I do as far as address for my wife? They told me to put down my address as her address, that it didn’t matter, the forms were never cheeked anyway. I also asked them about the providing support or — excuse me — I *445was going to ask them about providing support; they told me to check this block, put my address down as her address, and hand in the form and everything was taken care of.
Q Okay, and when they said, “Check this block,” I presume they pointed to a block?
A Yes, sir, the one that said support block, so I put support.
Q Did you ever ask them about whether or not you were even entitled to BAQ?
A Yes, sir, I did. At that time they informed me as long as I was married, there was no separation agreement from the court or no divorce decree, I was entitled to full rate BAQ.
12. The mistake-of-fact defense is generally defined in RCM 916, Manual for Courts-Martial, United States, 1984, as follows:
(j) Ignorance or mistake of fact. Except as otherwise provided in this subsection, it is a defense to an offense that the accused held, as a result of ignorance or mistake, an incorrect belief of the trae circumstances such that, if the circumstances were as the accused believed them, the accused would not be guilty of the offense. If the ignorance or mistake goes to an element requiring premeditation, specific intent, willfulness, or knowledge of a particular fact, the ignorance or mistake need only have existed in the mind of the accused. If the ignorance or mistake goes to any other element requiring only general intent or knowledge, the ignorance of mistake must have existed in the mind of the accused and must have been reasonable under all the circumstances. However, if the accused’s knowledge or intent is immaterial as to an element, then ignorance or mistake is not a defense.
(Emphasis added.) Even if appellant believed what the finance clerk said, his representations on the form would be false and his conduct a crime. Accordingly, the mistake-of-fact instruction was not appropriate in this case. See generally United States v. Rowan, 4 USCMA 430, 433, 16 CMR 4, 7 ¶¶ 9-10 (1954).